Citation Nr: 1128737	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  07-13 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to a temporary total disability rating under the provisions of 38 C.F.R. § 4.30 for convalescence following an October 2005 left knee surgery.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to May 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).

In September 2009, the Veteran's representative raised the issue of whether new and material evidence had been submitted to reopen the issue of entitlement to service connection for a left knee orthopedic disability.  Although the Board referred this issue to the RO in its October 2009 Remand, the RO has not yet adjudicated the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left knee orthopedic disability.  Therefore, this issue is again referred to the RO for appropriate disposition.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In its October 2009 Remand, the Board instructed the RO to first adjudicate the issue of whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a left knee orthopedic disability before adjudicating the issue of entitlement to temporary total disability rating under the provisions of 38 C.F.R. § 4.30 for convalescence following an October 2005 left knee surgery.  See Smith v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  

Although the RO considered whether the Veteran was entitled to service connection for his left knee orthopedic disorder in its April 2011 supplemental statement of the case, which also continued the denial of the Veteran's claim for convalescence benefits, the RO did not formally adjudicate the issue of whether new and material evidence has submitted to reopen the claim of entitlement to service connection for a left knee orthopedic disorder, or subsequently, entitlement to service connection for a left knee orthopedic disorder, as instructed by the Board in its October 2009 Remand.  The April 2011 supplemental statement of the case cannot constitute a final decision which the Veteran can appeal, as it does not comply with 38 C.F.R. § 3.104.  38 C.F.R. § 3.104 (2010).  As the RO has failed to formally adjudicate the Veteran's claim to reopen the issue of entitlement to service connection for a left knee orthopedic disorder, the Veteran's claim for convalescence must again be returned to the RO.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance).

Accordingly, the case is remanded for the following action:


The Veteran must be provided all notification and development actions required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2010).  Thereafter, the RO must formally adjudicated the claim of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left knee orthopedic disorder and provide notice to the Veteran and his representative of their decision, as well as his appellate rights.  If the claim is denied, only after the Veteran perfects an appeal to the Board as to this issue or at the end of the appeal period with regard to the denial of this issue, the RO must readjudicate the Veteran's claim for entitlement to a temporary total disability evaluation for convalescence following an October 2005 left knee surgery.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

